United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF THE STATE, BUREAU
OF DIPLOMATIC SECURITY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1070
Issued: September 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2013 appellant filed an appeal from a February 11, 20131 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In this case, appellant informed OWCP in his February 16, 2012 reconsideration request that he had a new
mailing address in Florida and included the address in his request. He explained that he was currently assigned to
the American Embassy in Jakarta, Indonesia and that his mail was forwarded there monthly. The record reveals,
however, that the August 2, 2012 OWCP decision was mailed to his old address in Chantilly, Virginia. Appellant
submitted evidence demonstrating that OWCP did not mail the August 2, 2012 decision to his new Florida mailing
address until February 11, 2013, when he requested that future correspondence is directed to his new address. The
Board notes that OWCP’s August 2, 2012 decision was not properly issued until February 11, 2013.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
back condition causally related to the November 2, 2010 employment incident.
FACTUAL HISTORY
On November 22, 2010 appellant, then a 40-year-old special agent, filed a traumatic
injury claim alleging that on November 2, 2010 he sustained a back injury when he provided
security for a team traveling in rough seas in Nicaragua. He explained that the pounding of the
water against the boat for an hour on the trip aggravated a previous work-related back injury.
On July 15, 2011 OWCP advised appellant that no evidence was received to establish his
claim and requested additional evidence.
In a decision dated August 25, 2011, OWCP denied appellant’s claim. It accepted that
the November 2, 2010 employment incident occurred as alleged but denied the claim, finding
insufficient medical evidence to establish that he sustained a back diagnosed condition as a result
of the accepted incident.
In a letter dated February 16, 2012, appellant submitted a request for reconsideration. He
stated that he did provide documentation such as medical records and statements and would
include the documents again. Appellant explained that he used a mailing address in Florida, but
was currently assigned to Indonesia for work. He noted that the August 25, 2011 decision was
sent to his former address in Virginia, then forwarded to Florida and then forwarded to
Indonesia.
Appellant had previously submitted a traumatic injury claim form dated September 25,
2006, in which he described a July 28, 2006 back injury. He explained that, while he had been in
a training class for defensive tactics, he was thrown onto his back and landed on a handcuff case.
The claim was accepted and is currently open for medical expense.
In a handwritten July 19, 2005 employee health record, a nurse practitioner noted
appellant’s complaints of worsening hip pain and disc disease. Appellant was diagnosed with
L5-S1 disc herniation and canal stenosis.
In a January 18, 2008 magnetic resonance imaging (MRI) scan report of the lumbar
spine, Dr. Grazie Christie, a Board-certified diagnostic radiologist, observed intervertebral disc
space narrowing at L5-S1 with end plate reactive changes and disc desiccation. No compression
fractures were identified. Dr. Christie diagnosed broad-based disc herniation at L5-S1 that
caused central canal stenosis and neural foraminal narrowing.
In an October 25, 2010 report, Dr. John K. Phillips, a Board-certified family practitioner,
stated that appellant had back pain related to an L5-S1 disc herniation with central canal stenosis
and bilateral S1 nerve root compression. He authorized appellant to work light duty with
restrictions of no carrying more than 15 pounds and no physical activity to include running,
pushups and sit-ups.

2

In a handwritten November 11, 2010 employee health record, a nurse practitioner related
that appellant had back pain after being in high seas on a boat. The examination revealed
tenderness and low back pain.
In a December 16, 2010 MRI scan report, Dr. Jeffrey Troy, a Board-certified diagnostic
radiologist, related appellant’s complaints of back pain and concern for L5-S1 herniated disc. He
observed degenerative end plate marrow changes at L5-S1 and minimal anterior disc osteophyte
disease at L2-3, L3-4 and L5-S1. Osseous alignment appeared normal and vertebral body
heights were well preserved. Dr. Troy diagnosed multilevel degenerative changes, most
conspicuous at L5-S1.
In a February 2, 2012 report, Dr. Stanley H. Bennett, a Board-certified family
practitioner, reviewed appellant’s medical records from 2006 to 2010 and noted that the
January 2008 MRI scan revealed an L5-S1 herniated disc. He related that appellant did not
initially seek medical attention for his July 2006 back injury until 2007 when he continued to
experience recurring back pain. Dr. Bennett opined that it was within the “realm of reasonable
medical probability” that appellant’s disc herniation began at the time of his 2006 back injury
and that the subsequent 2010 injury exacerbated his preexisting condition. He explained that,
because appellant’s recurring low back pain began after his work injury, it was arguable that his
2006 injury caused his disc herniation.
By decision dated August 2, 2012, OWCP denied modification of the August 25, 2011
decision. It found the medical evidence insufficient to establish that appellant’s back condition
was causally related to the November 2, 2010 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

3

evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant alleged that on November 2, 2010 he aggravated a preexisting back condition
when traveling on a boat in rough seas while in the performance of duty. OWCP accepted that
the November 2, 2010 incident occurred as alleged. It denied appellant’s claim finding
insufficient medical evidence to establish that his back condition was caused or aggravated by
the accepted incident. The Board finds that he did not meet his burden of proof to provide
sufficient medical evidence to establish that he aggravated a previous back condition as a result
of the November 2, 2010 employment incident.
The record establishes that a week prior to the November 2, 2010 incident appellant was
examined by Dr. Phillips for complaints of back pain. Following the incident appellant sought
treatment with Dr. Bennett.
Appellant was examined by Dr. Bennett who related in a February 2, 2012 report that
appellant had complaints of recurring back pain following a July 2006 injury. Dr. Bennett noted
that a January 2008 MRI scan revealed an L5-S1 herniated disc. He opined that it was “within
the realm of reasonable medical probability” that appellant’s back condition resulted from the
2006 incident and was exacerbated by the subsequent 2010 work incident. While Dr. Bennett
opined that it was possible that appellant’s back condition was related to the November 2, 2010
employment incident, the Board notes that his opinion is speculative in nature. He did not
adequately explain, with citation to objective findings, whether appellant’s herniated disc
condition was in fact aggravated by the November 2, 2010 back incident. The Board notes that
the December 16, 2010 MRI scan report related multilevel degenerative disc disease, Dr. Bennett
8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

4

offered no explanation as to how predegenerative disease was exacerbated by the
November 2010 incident. Dr. Bennett also offered no explanation as to why appellant sought
treatment for back complaints in October 2010, a week prior to the accepted November 2010
incident and whether appellant had experienced any exacerbation of his back condition at that
time.
The Board has held that medical opinions that are speculative or equivocal in character
are of diminished probative value.13 An award of compensation may not be based on surmise,
conjecture, speculation or upon appellant’s own belief that there is causal relationship between
his claimed condition and his employment.14 This report, therefore, is insufficient to establish
appellant’s claim.
The additional diagnostic reports by Drs. Christie and Troy are insufficient to establish
appellant’s traumatic injury claim. Although the reports contain diagnoses of disc herniation and
central canal stenosis, neither physicians addressed the cause of appellant’s back condition nor
related his condition to the accepted work incident. The Board has held that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.15 Similarly, in Dr. Phillips’ October 25, 2010
report, he also notes appellant’s diagnosed back condition but does not give an opinion on the
cause of his condition.
The record also contains various employee health records by a nurse practitioner. The
Board has noted, however, that a nurse practitioner is not a physician as defined under FECA and
therefore, these reports are of no probative value.16
The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.17 Because appellant has not submitted such
probative medical evidence in this case, the Board finds that OWCP properly denied his
traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

14

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

15

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009);
A.D., 58 ECAB 149 (2006).
16

Section 8102(2) provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); E.H., Docket No. 08-1862 (issued July 8, 2009); S.E., Docket No. 08-2214
(issued May 6, 2009); Roy L. Humphrey, 57 ECAB 238 (2005).
17

W.W., Docket No. 09-1619 (June 2, 2010); David Apgar, supra note 8.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his back
condition was causally related to the November 2, 2010 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

